Citation Nr: 0620283	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-35 798	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Entitlement to higher disability rating for residuals of 
frostbite of the right foot, currently evaluated as 20-
percent disabling.

2.  Entitlement to higher disability rating for residuals of 
frostbite of the left foot, currently evaluated as 20-percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky





INTRODUCTION

The veteran served on active duty in the military from 
January 1951 to October 1952.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. 

Unfortunately, further development is required before 
deciding this appeal  So, for the reasons discussed below, 
the claims are being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify the veteran if 
further action is required on his part.

The veteran also filed claims in December 2003, April 2005, 
and October 2005, for service connection for peripheral 
neuropathy, a bilateral knee disorder, and for hearing loss 
and a circulatory disorder, respectively.  But as explained 
during his October 2005 hearing, these additional claims are 
not before the Board.  38 C.F.R. § 20.200 (2005).  He 
indicated he would pursue these claims with the RO, as 
required.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA potentially applies to all pending claims for VA 
benefits and provides that VA shall make reasonable efforts 
to assist a veteran in obtaining evidence necessary to 
substantiate his claim.  A preliminary review of the claims 
file does not indicate the veteran was properly advised of 
the changes brought about by the VCAA regarding his claims 
for higher disability ratings for the residuals of frostbite 
involving his feet.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107.

Very recently during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of 
the disability.

In this particular case at hand, the veteran's claims are for 
higher ratings of already established service-connected 
disabilities, so not an appeal from the initial grant of 
service connection for these conditions - like the specific 
situation in Dingess.  See, too, Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  But VA's General Counsel has 
indicated the Dingess holding applies to cases even outside 
the realm of a specific Fenderson-type scenario, meaning, in 
this instance, proper VCAA notice would include mention of 
the type of information and evidence required not only to 
establish a higher disability rating, but also an effective 
date in the event a higher rating is granted.



The RO sent the veteran a letter in October 2004 concerning 
his claims for higher disability ratings for the frostbite 
residuals affecting his feet.  But since that letter was sent 
prior to the Dingess decision, it did not apprise the veteran 
of the effective date element.  And as this question is 
involved in his present appeal, as a potential downstream 
issue, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure by 
the BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Furthermore, although the RO provided a copy of some of the 
regulations implementing the VCAA in the August 2004 
statement of the case (SOC) and in the June 2005 supplemental 
SOC (SSOC), the RO failed to provide the veteran with an 
adequate explanation of the provisions of the VCAA, including 
notice of his rights and responsibilities under this law and 
whose ultimate responsibility - his or VA's, it is in 
obtaining supporting evidence.  And mere notification of the 
provisions of the VCAA, without a discussion of his rights 
and responsibilities, VA's responsibilities, and the 
necessary evidence to be obtained with regard to the specific 
issues before the Board is insufficient for purposes of 
compliance with the VCAA.  See Charles, 16 Vet. App. at 373-
74.

Consequently, another VCAA letter must be issued to correct 
these procedural due process problems before the Board can 
decide this case.  Cf. Huston v. Principi, 17 Vet. App. 195 
(2003) (requiring VA to advise the veteran that evidence of 
an earlier filed claim is necessary to substantiate his claim 
for an earlier effective date).  Regrettably, the Board, 
itself, cannot correct this procedural due process 
deficiency; rather, the RO (AMC) must.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence that is 
necessary to substantiate his claims for 
higher disability ratings for the 
frostbite residuals affecting his feet; 
(b) inform him about the information and 
evidence that VA will seek to provide; 
(c) inform him about the information and 
evidence he is expected to provide; 
and (d) request or tell him to provide 
any evidence in his possession pertaining 
to these claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Mayfield v. Nicholson, 
444 F.3d 1328  (Fed. Cir. 2006).

*Also provide an explanation of the 
information or evidence needed to 
establish an effective date for the 
claims on appeal, in the event higher 
ratings are granted.  See Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
(AMC) should then obtain any referenced 
records and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.



2.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the claims to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claims that are being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


